June 30, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 BILL & ELIZABETH FISHER D/B/A SARANAC OAKS RANCH, Appellant

NO. 14-14-01014-CV                           V.

 ULTIMATE KOBE BEEF, L.L.C., CHAMPION GENETICS, INC., ALLISON
      MAE GODWIN AND BRUCE R. HEMMINGSEN, Appellees
              ________________________________

      Today the Court heard the parties’ joint motion to reverse the judgment
signed by the court below on May 21, 2012. Having considered the motion and
found it meritorious, we order the judgment REVERSED AND REMAND the
cause to the trial court for proceedings in accordance with this Court's opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.